DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Claims and Previous Objections/Rejections Status
	Claims 15-17 and 19 are pending in the application. 
The rejection of claims 15-17 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the amendment to the claims. 
The rejection of claim(s) 15-17 and 19 under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (J. Comp. Physiol. B 1989, 159:293-299) is withdrawn due to the amendment to the claims. 
The rejection of claims 15-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (US2004/0191332A1) and Hoffman et al. (J. Comp. Physiol. B 1989, 159:293-299) and in further view of German et al. (Eye, 1999, 73 (Pt.1), 93-100) is maintained but modified, due to the amendment to the claims, to include the references of Greer et al. (Environ. Health Perspect. 2002, 110, 927-937).
The rejection of claims 15-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of U.S. Patent No. 10,245,226 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (US2004/0191332A1) and Hoffman et al. (J. Comp. Physiol. B 1989, 159:293-299) and in further view of German et al. (Eye, 1999, 73 (Pt.1), 93-100) as stated in the office action mailed 3/28/22 but modified to include the reference of Greer et al. (Environ. Health Perspect. 2002, 110, 927-937).
Chang et al. (US2004/0191332A1) discloses ophthalmic compositions comprising a carrier component, a therapeutic component, an oxy-chloro component, a borate component and/or a glycerin component. The ophthalmic compositions have reduced detrimental effects (abstract; p1, [0005-0007]). The ophthalmic compositions are useful for drug delivery to or through the eye, for eye drops to treat the eye, etc. wherein the ophthalmic compositions are substantially non-toxic and/or non-irritating and/or non-damaging to the eye (p3, [0026-0027]). The oxy-chloro component includes perchlorates (p3, [0031]) and can be employed in a concentration of about 0.01 ppm or more, such as in a range of about 1000 ppm or about 5000 ppm, etc. (p3, [0034-0035]). The composition may comprise oils, ointments, gels and the like (p9, [0134]). 
Chang et al. does not disclose that the perchlorates of the ophthalmic compositions is a sodium or potassium perchlorate, a concentration of about 40 mg/mL to about 400 mg/mL or a drop with a volume of 50 [Symbol font/0x6D]l to 75 [Symbol font/0x6D]l.
Hoffman et al. (J. Comp. Physiol. B 1989, 159:293-299) discloses the use of potassium perchlorate for the suppression of thyroid function (KClO4) (Summary). A 1% KClO4 solution was provided in the drinking water of hamsters (p294, left column, sixth paragraph; right column, first paragraph; Fig. 3C,3F; p297, Discussion). 
The 1% KClO4 solution consists essentially of the perchlorate anion and encompasses the
potassium perchlorate of the instant claim 16.
Greer et al. (Environ. Health Perspect. 2002, 110, 927-937) discloses that potassium perchlorate is used to treat hyperthyroidism and inhibition of thyroidal iodine uptake (abstract). Potassium perchlorate was used for the treatment of thyrotoxicosis with 600-2,000 mg (430-1400 mg perchlorate) daily for periods of several months or longer was common practice. Two decades later physicians reported treating thyrotoxicosis successfully with lower maintenance doses of potassium perchlorate (40-200 mg/day) for 2 years or longer, in the absence of adverse effects (p927, right column, first full paragraph).
German et al. (Eye, 1999, 73 (Pt.1), 93-100) discloses that the ocular drugs are most frequently applied in the form of drops wherein 1 or 2 drops are recommended by practitioners (p93, first paragraph). Several physical factors may potentially be responsible for variation in drop size, such as dimensions of the aperture (p93, second paragraph). The main aim of the study was to examine the variation in drop size from a variety of multi-dose bottles and analyze the influence of several factors on the size of the drops, such as accuracy (p94, right column, first paragraph). Eye drop volume for manufactured eye drop bottles ranges from 33.8 microliters to 63.4 microliters and it appears that bottles are produced to give drop sizes between 30 microliters and 50 microliters. The handling angle of the bottle and drug type and its concentration influenced the drop volume (abstract; p99, discussion).
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the perchlorates of the ophthalmic compositions of Chang et al. would comprise a sodium or potassium perchlorate as perchlorate is an anion and would include a counter cation, not excluding sodium or potassium as non-toxic potassium and sodium perchlorate solutions are known in the prior art, such as the 1% KClO4 solution of Hoffman et al. or the specification, which teaches that a 20 mg/ml solution of sodium perchlorate for injection is commercially available (p8, [0032]). 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the perchlorate can be provided in a therapeutically effective amount, such as about 40 to about 400 mg/ml in a drop having a volume of 50 [Symbol font/0x6D]l to 75 [Symbol font/0x6D]l as the concentration of the perchlorate in the ophthalmic compositions of Chang et al. may comprise about 5000 ppm (about 5 mg/mL) and the recitation of “about” provides for a variation in the range endpoints which includes a higher endpoint, Hoffman et al. teaches of 10 mg/mL perchlorate solution, the specification teaches that a 20 mg/ml solution of sodium perchlorate for injection is commercially available (p8, [0032]) and Greer et al. teaches that a dose of 40-200 mg/day of potassium perchlorate does not provide adverse effects. Therefore, it would have been predictable to one of ordinary skill in the art to examine the efficacy of the perchlorate preservative in the ophthalmic solution at different doses without providing any adverse effects to the subject.
Furthermore, it is obvious to vary and/or optimize the amount of perchlorate provided in the composition (e.g. 5 mg/ml, 10 mg/ml, 20 mg/ml, 40 mg, etc.), according to the guidance provided by Hoffman et al., the specification, and Greer et al. which teaches that a dose of 40-200 mg/day does not provide adverse effects, to provide a composition having the desired properties such as the desired non-toxic preservation qualities. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the eye drop volume of the perchlorate containing ophthalmic composition of Chang et al. will be a volume 50 [Symbol font/0x6D]l to 75 [Symbol font/0x6D]l as German et al. teaches that a standard eye drop volume generally ranges from 33.8 microliters to 63.4 microliters. Also, the specification states that “most commercially available eye drops have a per drop volume in the range of from 50-75 [Symbol font/0x6D]l [p7,[0027]).”
Also, the intended use is not generally afforded any patentable weight and since the
combination leads to the same compounds as claimed, they would be expected to be capable of performing the same intended use. “The recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  
Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive. 
Applicant asserts that none of the references of Chang, Hoffman or German teach “a therapeutically effective amount of the perchlorate anion for reducing fibrosis” or an “ophthalmic composition comprising perchlorate anion at a concentration of about 40 mg/ml to about 400 mg/ml.”
The references of Chang, Hoffman or German were not used to teach of “a therapeutically effective amount of the perchlorate anion for reducing fibrosis” or an “ophthalmic composition comprising perchlorate anion at a concentration of about 40 mg/ml to about 400 mg/ml.”
The reference of Chang et al. teaches of an ophthalmic solution comprising about 5 mg/mL of perchlorate. The recitation of “about” provides for a variation in the range endpoints which includes a higher and lower endpoint.
The reference of Hoffman et al. teaches of 10 mg/mL perchlorate solution. 
The reference of Greer et al. was used to teach of the use of 40-200 mg/day potassium perchlorate in patients without any adverse effects. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the perchlorate can be provided in a therapeutically effective amount, such as about 40 to about 400 mg/ml in a drop having a volume of 50 [Symbol font/0x6D]l to 75 [Symbol font/0x6D]l as the concentration of the perchlorate in the ophthalmic compositions of Chang et al. may comprise about 5 mg/mL and the recitation of “about” provides for a variation in the range endpoints which includes a higher endpoint, Hoffman et al. teaches of 10 mg/mL perchlorate solution, the specification teaches that a 20 mg/ml solution of sodium perchlorate for injection is commercially available (p8, [0032]) and Greer et al. teaches that a dose of 40-200 mg/day of potassium perchlorate does not provide adverse effects. Therefore, it would have been predictable to one of ordinary skill in the art to examine the efficacy of the perchlorate preservative in the ophthalmic solution at different doses without any undue adverse effects.
Applicant asserts that the action cites the instant specification for the proposition that sodium perchlorate is available for injection at 20 mg/ml, and that one of ordinary skill in the art would optimize to find "workable ranges by routine experimentation." But the Action does not clarify the target of experimentation. The same paragraph in which this concentration is found is also the teaching that sodium perchlorate injection was used as a thyroid blocking agent. Further, the composition is not an ophthalmic solution but an injectable solution. What concentration might be useful in a drop was not suggested. Between (1) the preservative of Chang or the T4/T3 synthesis inhibitor in Hoffman and (2) an injectable thyroid block there is (a) no connection between (1) and (2), and (b) no suggestion to optimize from (1) to (2).
It is stated in the specification that it is known in the prior art to prepare a solution of sodium perchlorate with a concentration of 20 mg/ml as sodium perchlorate injection is used as a thyroid blocking agent for patients unable to tolerate alternative oral thyroid blocking agents when undergoing studies with radioiodinated radiopharmaceuticals known to de-iodinate in vivo.
The reference of Chang et al. teaches of an ophthalmic solution comprising about 5 mg/mL of perchlorate. The recitation of “about” provides for a variation in the range endpoints which includes a higher and lower endpoint.
The reference of Hoffman et al. teaches of 10 mg/mL perchlorate solution. 
The reference of Greer et al. teaches that potassium perchlorate is used to treat hyperthyroidism and inhibition of thyroidal iodine uptake and a dose of 40-200 mg/day of potassium perchlorate does not provide adverse effects.
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to prepare a potassium or sodium perchlorate solution for in vivo administration to a subject with a concentration of about 40 mg/ml that predictably provides no adverse effects to the subject by routine examination of varying and/or optimizing the amount of perchlorate provided in a solution (e.g. about 5 mg/ml, 10 mg/ml, 20 mg/ml, about 40 mg/ml, etc.), according to the guidance provided by the references to examine the efficacy of the perchlorate preservative, which does not provide any adverse effects. 
Also, the intended use is not generally afforded any patentable weight and since the combination leads to the same compounds as claimed, they would be expected to be capable of performing the same intended use. “The recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  
Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Applicant asserts that, none of Chang, Hoffman, or German teach "a therapeutically effective amount of the perchlorate anion for reducing formation of fibrosis." Nor does the specification's mention of injectable perchlorate for thyroid blocking teach "a therapeutically effective amount of the perchlorate anion for reducing formation of fibrosis." An aimless search for an unknown target is the best that the combination teaches. Thus, the combination merely suggested varying all parameters or try each of numerous possible choices until one possibly arrived at a result that somehow might have been deemed successful. How one of ordinary skill in the art would have determined the result was successful is unknown since the combination does not teach "reducing formation of fibrosis in at least one nasolacrimal duct of a patient that may occur upon the patient receiving radioactive iodine.
The reference of Hoffman et al. teaches of the use of potassium perchlorate for the suppression of thyroid function.
It is stated in the specification that it is known in the prior art to prepare a solution of sodium perchlorate with a concentration of 20 mg/ml as sodium perchlorate injection is used as a thyroid blocking agent for patients unable to tolerate alternative oral thyroid blocking agents when undergoing studies with radioiodinated radiopharmaceuticals known to de-iodinate in vivo.
The reference of Greer et al. teaches that potassium perchlorate is used to treat hyperthyroidism and inhibition of thyroidal iodine uptake.
Therefore, at the time of the invention it would have been obvious to one ordinarily skilled in the art that perchlorate is used in vivo, via different administration techniques (e.g. oral, injection), as a thyroid blocking agent to inhibit thyroidal iodine uptake and thus predictably targets the thyroid in a subject undergoing studies with radioiodinated radiopharmaceuticals and treat ailments caused by unwanted thyroidal uptake.
Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Double Patenting
Claims 15-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7-9 of U.S. Patent No. 10,245,226. Although the claims at issue are not identical, they are not patentably distinct from each other as stated in the office action mailed 3/28/22.
The applicant did not provide any arguments and therefore, the rejection is maintained.

New Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greer et al. (Environ. Health Perspect. 2002, 110, 927-937) in view of Hoffman et al. (J. Comp. Physiol. B 1989, 159:293-299) and evidenced by the specification.
Greer et al. (Environ. Health Perspect. 2002, 110, 927-937) discloses that potassium perchlorate is used to treat hyperthyroidism and inhibition of thyroidal iodine uptake (abstract). Potassium perchlorate was used for the treatment of thyrotoxicosis with 600-2,000 mg (430-1400 mg perchlorate) daily for periods of several months or longer was common practice. Two decades later physicians reported treating thyrotoxicosis successfully with lower maintenance doses of potassium perchlorate (40-200 mg/day) for 2 years or longer, in the absence of adverse effects (p927, right column, first full paragraph).
Greer et al. does not disclose a solution of perchlorate anion at a concentration of about 40 mg/ml to about 400 mg/ml and a topical liquid, gel, cream or ointment
Hoffman et al. (J. Comp. Physiol. B 1989, 159:293-299) discloses the use of potassium perchlorate for the suppression of thyroid function (KClO4) (Summary). A 1% KClO4 solution was provided in the drinking water of hamsters (p294, left column, sixth paragraph; right column, first paragraph; Fig. 3C,3F; p297, Discussion). 
The 1% KClO4 solution consists essentially of the perchlorate anion and encompasses the potassium perchlorate of the instant claim 16 and composition of the instant claim 19.
It is stated in the specification that it is known in the prior art to prepare a solution of sodium perchlorate with a concentration of 20 mg/ml as sodium perchlorate injection is used as a thyroid blocking agent for patients unable to tolerate alternative oral thyroid blocking agents when undergoing studies with radioiodinated radiopharmaceuticals known to de-iodinate in vivo.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to formulate the potassium perchlorate of Greer et al. in a solution for administration to a subject for inhibition of thyroidal iodine uptake as Hoffman and the specification teach of the in vivo use of perchlorate solution for the suppression of thyroid function and one ordinarily skilled in the art would have a motivation of success for targeting the perchlorate to the thyroid for treatment of thyroid disorders.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to formulate the potassium perchlorate of Greer et al. in a solution at a concentration of about 40 mg/ml to about 400 mg/ml as Greer et al. teaches of the administration of 40-200 mg/day of perchlorate without any adverse effects which predictable yields a solution for the suppression of thyroid function.
The solution of perchlorate in a concentration of about 40 mg/ml to about 400 mg/ml of the combined disclosures encompasses the ophthalmic composition of the instant claims, has the same properties and is capable of the same functions, such as being formulated as a topical liquid, such as in the water of Hoffman et al for reducing formation of fibrosis in a nasolacrimal duct and being provided in a drop having a volume of 50 [Symbol font/0x6D]l to 75[Symbol font/0x6D]l. 
Also, the intended use is not generally afforded any patentable weight and since the combination leads to the same compounds as claimed, they would be expected to be capable of performing the same intended use. “The recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  
Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618

/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618